 

 
   

   

UNITED STATES DISTRICT COURT

SONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK

NORMED e (oth emer otnen tins Nee moter ens

[pares af oa LEE:

 

ed

JOHN DOE,

Plaintiff, 18 Civ. 11501 (LAP)

-—versus-— ORDER

48-50 WEST 65th STREET LLC, et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Clerk of the Court shall mail a copy of the Court’s March
2, 2020 scheduling order [dkt. no. 76] and a copy of this order to
Defendant Heath Saunders. Mr. Saunders is reminded of his

obligation to keep the Court informed of his current address.

SO ORDERED.

Dated: March 6, 2020
New York, New York

   

LORETTA A. PRESKA
Senior U.S District Judge

 

 
